DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wettstein (US 4,602,798) in view of Lin (US 10058403). 
Regarding claim 1, Wettstein teaches (Fig. 1) of hook storage container, comprising;
a housing (collet 1) formed by a wall having a thickness, the wall forming a dome (jaws 1d) having a rounded outer surface (Fig. 3, outer circumference of outwardly-flared jaws 1d at 13c is rounded) and a rounded inner surface (central axial bore 1c), a width, a first diameter at an upper portion of the dome (has an diameter by the upper end of jaws 1d which is at an upper portion of the housing 1) and a base (Fig. 2, base by 1e) having a second diameter, 
the dome and the base contributing substantially equally to a height of the container (Fig. 3, the dome height from 1d to 13g and the base height from 13g to 1e contributes substantially equally to a height of the container) and forming a bulbous hollow chamber within the dome and the base (Fig. 3, rounded cylinder with bulging portions, such as between the transition between 1c and 1b, makes a bulbous hollow chamber within the dome and the base);
an opening at a center point of the dome (central round opening at one end of bore 1c at 1d) having two or more slots extending away from the center point (bore 1c has three slots extending radially away from 1c in Fig. 1) through the inner and outer surfaces of the dome (slots extend through the inner and outer surfaces of the dome) and down to the base (slot extends downwards to the base), enabling insertion of a fishing hook into the hollow chamber (slots are capable of receiving a fishing hook in the same manner as a tool shaft or tool bit 2 as seen in Fig. 2);
the fishing hook having at least one tine, a shaft and an eye at a top of the shaft at a point away from the tine (the fishing hook can have a tine, a shaft, and an eye at a top of the shaft at a point away from the tine);
the hollow chamber completely encasing the fishing hook except for the eye (can place the fishing hook within the hollow chamber such that it is completely encased except for the eye); and
a collar (bushing 13) having a diameter enabling secure placement around the dome (1d) (Fig. 3);
wherein, placement of the collar (13) around the base enables the hook to be inserted through one of the two or more slots where the tine bends (when the collar 13 is placed by the base, the slots are opened such that the hook can be inserted through one of the two or more slots where the tine bends),
the shaft of the hook only passing through the opening (the shaft of the hook can placed such that the shaft of the hook is only passing through the opening), and with the collar (13) placed around the dome (1d), closes the two or more slots thereby securing the at least one tine and the shaft of the fishing hook completely within the hollow chamber (Fig. 3, when the collar 13 is placed by the dome, it is capable of securing at least one tine and a portion of the shaft of the fishing hook completely within the hollow chamber), while only the eye is exposed above the dome (can be placed such that only the eye is exposed above the dome).
Wettstein does not appear to teach of a base having a second diameter less than half of the first diameter. 
Lin is in the field of collets and teaches of (Fig. 4) a base (chamber inside connection portion 420) having a second diameter less than half of the first diameter (Annotated Fig. 1 below, when measured with a ruler, the ratio of the second diameter over the first diameter was approximately 0.46, which states that the second diameter is less than half of the first diameter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wettsein to incorporate the teachings of Lin of a base having a second diameter less than half of the first diameter in order to be able to fit the device in the machine and to also meet the space provided in the usage environment. 
It should be noted that the proportionality as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been an obvious matter of design choice to make the different portions of the first and second diameter of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.


    PNG
    media_image1.png
    433
    254
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 4 of Lin
	
Regarding claim 2, Wettstein as modified teaches of wherein there are three equidistantly spaced slots extending away from the opening through the inner and outer surfaces towards the base (Fig. 1, slots extending through the inner and outer surfaces from the opening 1c towards the base), thereby dividing the dome (1d) into three equal portions and the fishing hook is a treble hook (the dome 1d is divided into 3 equal portions and the fishing hook that is capable to be inserted through could be a treble hook).

Regarding claim 3, Wettstein as modified teaches of wherein the collar includes a groove (groove by walls 13c), and the dome includes an annular raised surface (surface by 13c annularly raises) enabled to accept the groove of the collar (Fig. 3, Annotated Figure above, annular raised surface of the dome enables it to accept groove of the collar 13).

Regarding claim 5, Wettstein as modified teaches of wherein the base is of a length enabling a user to grasp it while inserting the fishing hook (Fig. 1, base has a length to enable a use to grasp it).

Regarding claim 8, Wettstein as modified teaches of the invention of claim 3, wherein the collar includes a second groove (Fig. 2, second groove by 13b) enabling grip of a user (a user can grip the second groove).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wettstein (US 4,602,798) and Lin (US 10,058,403), as applied to claim 1 above, and further in view of Forsythe (US 3,918,727).
Regarding claim 6, Wettstein as modified teaches of claim 1, but does not appear to teach of wherein two protrusions are positioned at a point where the base meets the dome within the container enabling insertion of the at least one tine to be held securely and only make contact between the two protrusions.
Forsythe is in the field of collets and teaches (Fig. 4, Col. 6 lines 1-11) of wherein two protrusions (screws 59) are positioned at a point where the base meets the dome (Fig. 3, point at undercut region 69 where the base meets the dome 30) within the container (screws 59 pass radially inwardly through the housing) enabling insertion of the at least one tine to be held securely between the two protrusions and only make contact between the two protrusions (is capable of securely holding the tine between the protrusions by screwing the protrusions significantly into the container such that the tine is only in contact between the two protrusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wettstein to incorporate the teachings of Forsythe to have two protrusions to hold an inserted object in place within the container and only make contact between the two protrusions in order to engage a tool or drill bit and provide frictional holding forces to prevent the bit from easily slipping out of the slots.  

Regarding claim 7, Wettstein as modified teaches of the invention in claim 6, and Wettstein in view of Forsythe teaches (Fig. 4 of Forsythe, Col. 6 lines 1-11) of wherein two protrusions (screws 59) are aligned with each slot (slot extending through collet 10) at a point where the base meets the inner surface of the dome (Fig. 2, inner surface of the dome 30 meets the base at the undercut region 69 through the slot surfaces 33, which is aligned with the three jaw-like elements 53; the protrusions 59 are aligned with the jaw-like elements 53 as seen in Fig. 4, which would make it aligned with the slots 33) within the container (screws 59 pass radially inwardly through the housing) enabling securing each tine of a treble fishing hook within the container (is capable of securing the tine of a treble fishing hook within the container).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 and 6 under §112(b) have been fully considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. 
Applicant's arguments filed 7/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wettstein does not teach of a hollow chamber to completely house the fishing hook within the housing forming a dome and only has planar jaws. The Examiner respectfully disagrees. 
In response to applicant's argument that Wettstein does not teach of completely house the fishing hook, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of Wettstein would be able to completely house a fishing hook, such as if it is a small fishing hook then it would be completely encased within the hollow chamber if it was inserted far enough. Additionally, the claim does not claim for the hook to be completely within the housing, and rather “completely encasing the fishing hook except for the eye”. 
As seen in Fig. 1 and 3 of Wettstein, the collet does not have only planar jaws. It also has a rounded cylindrical interior. 
A new rejection is detailed hereinabove in light of the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647  
/DARREN W ARK/           Primary Examiner, Art Unit 3647